Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 23, 39, 42-43, 45, 48-49, 53-54, 57-59, 64, 67, and 71-72 are pending.
	Claims 23, 39, 42, 43, 45, 48, 53, 54, and 64 are amended.
	Claims 24, 26, 40, 50, 60, 65, and 69 are newly cancelled.  
	Claims 71-72 are new.  
	Claims 23, 39, 42-43, 45, 48-49, 53-54, 57-59, 64, 67, and 71-72 are rejected.
  
Response to Arguments – Claim Objections
	Applicant’s cancellation of claim 26 renders that objection moot and it is withdrawn.  Applicant’s amendments to claims 39 and 40 overcome the objections of record. 

Response to Arguments - 35 USC § 112 (Indefiniteness)
	Applicant’s cancellation of claims 24, 26, 60 and 65 renders those rejections moot and they are withdrawn.  Applicant’s amendment of claims 23 and 48 overcome the rejection of record.   

Response to Arguments - 35 USC § 101
	Applicant’s amendment of claims 23 and 42 overcome the rejections of record. 

Response to Arguments - 35 USC § 102 
	Applicant’s arguments filed 04/05/2022 overcome the anticipation rejection of record of Denolf.   However, applicant’s amendment requires new 35 USC 103 rejections.  
	With regards to Cogan applicant’s arguments are not found to persuasive.
Applicant’s arguments are not found to be persuasive because they simply recite MPEP 2131 which indicates that a claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.  The office contends that Cogan does disclose each of the limitations of the claims rejected.  Specifically, independent claim 23 is drawn to a Brassica napus plant comprising homozygous loss-of-function mutation in at least three endogenous gene encoding fatty acid desaturase 2 (FAD2) polypeptides selected from the group consisting of SEQ ID NOS: 1-3.  With respect to claim 23, Cogan discloses a plant or part thereof comprising homozygous (Cogan, Column 3, Paragraph 1) modifications in at least three FAD2 genes that produce null alleles (A method of gene editing or gene stacking within a FAD2 loci by cleaving, in a site directed manner, a location in a FAD2 gene in a cell to generate a break in the FAD2 gene, wherein a host cell may contain one or more genomes with one or more FAD2 sequences, any or all of which may be selectively modified and/or disrupted)(Cogan, Abstract; Cogan, Column 3, Paragraph 11; Cogan, Column 72, Lines 29-30).  Additionally, SEQ ID NO: 4 of Cogan has 100% identity to SEQ ID NO: 2 of the instant application, SEQ ID NO: 2 of Cogan has 100% identity to SEQ ID NO: 3 of the instant application, and SEQ ID NO: 3 of Cogan has 100% identity to SEQ ID NO: 4 of the instant application.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 39, 53, 54, and 57 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cogan, FAD2 Performance Loci and Corresponding Target Site Specific Binding Proteins Capable of Inducing Targeted Breaks, US 2014/0090112 A1, March 27, 2014.
With respect to claim 23, Cogan discloses a plant or part thereof comprising homozygous (Cogan, Column 3, Paragraph 1) modifications in at least three FAD2 genes that produce null alleles (A method of gene editing or gene stacking within a FAD2 loci by cleaving, in a site directed manner, a location in a FAD2 gene in a cell to generate a break in the FAD2 gene, wherein a host cell may contain one or more genomes with one or more FAD2 sequences, any or all of which may be selectively modified and/or disrupted)(Cogan, Abstract; Cogan, Column 3, Paragraph 11; Cogan, Column 72, Lines 29-30).  Additionally, SEQ ID NO: 4 of Cogan has 100% identity to SEQ ID NO: 2 of the instant application, SEQ ID NO: 2 of Cogan has 100% identity to SEQ ID NO: 3 of the instant application, and SEQ ID NO: 3 of Cogan has 100% identity to SEQ ID NO: 4 of the instant application.  
With respect to claim 39, Cogan discloses the plant or part thereof of claim 23 (See above), wherein the plant produces seeds and the seeds comprise oleic acid at a level of at least 76% (Mutants with inactive FAD2 have a characteristic oleic acid content of about 77%), by weight of the total fatty acid content of the seeds (Cogan, Page 11, Paragraph 0113).  
With respect to claim 53, Cogan discloses a method of producing the plant claim 23 (See above), comprising the steps of: a) introducing homozygous (Cogan, Column 3, Paragraph 1) loss-of-function (Null)( Cogan, Column 72, Lines 29-30) mutations into plant cells (A method of gene editing or gene stacking within a FAD2 loci by cleaving, in a site directed manner, a location in a FAD2 gene in a cell to generate a break in the FAD2 gene, wherein a host cell may contain one or more genomes with one or more FAD2 sequences, any or all of which may be selectively modified and/or disrupted)(Cogan, Abstract; Cogan Page 2, Paragraph 11), wherein the mutations are in at least three nucleic acid sequences encoding FAD2 genes (A method of gene editing or gene stacking within a FAD2 loci by cleaving, in a site directed manner, a location in a FAD2 gene in a cell to generate a break in the FAD2 gene, wherein a host cell may contain one or more genomes with one or more FAD2 sequences, any or all of which may be selectively modified and/or disrupted); b) selecting or identifying plant cells containing the mutations (“selectable markers may also be used to select for cells or organisms that comprise a nucleic acid molecule comprising the selectable marker)(Cogan, Page 21, Paragraph 0189); and c) regenerating a plant having the mutations (plants were regenerated) (Cogan, Pages 35, Paragraph 0256); wherein the plant produces seeds and the seeds comprise a high oleic acid content (“An inactivating FAD2 allele contributes to the control of oleic acid “ “This high oleic acid and fad2 trait was identified in a B. napus variety that has a characteristic oleic acid content of about 77%)(Cogan, Page 11, Paragraph 0113).
With respect to claim 54, Cogan discloses the method of claim 53 (See above), wherein the seed comprises an oleic acid content of at least (“This high oleic acid and fad2 trait was identified in a B. napus variety that has a characteristic oleic acid content of about 77%)(Cogan, Page 11, Paragraph 0113).
With respect to claim 57, Cogan discloses the method of claim 53 (See rejection above), wherein the mutations are introduced using one or more vectors (A plant expression vector may facilitate expression of a coding sequence in a plant cell)(Cogan, Page 6, Paragraph 0067), wherein the vectors comprise gene editing components selected from the group consisting of a CRISPR/Cas9 system, a TALEN, a zinc finger (FAD2 loci can be altered using zinc finger proteins)(Cogan, Page 2, Paragraph 0012), and a meganuclease designed to target a nucleic acid sequence encoding a FAD2 gene.  
Therefore, claims 23, 39, 53, 54, and 57 are as being anticipated by Cogan.  

Response to Arguments - 35 USC § 103
	Applicant’s remarks submitted 04/05/2022 have been considered and are not found to be persuasive.
	Applicants argue that the cited prior art alone or in combination provides no teaching that would reasonably guide one of skill in the art to arrive at the pending claims.
	This is not found persuasive because it simply claims that the art does not reasonably guide one of skill in the art but does not provide any supporting evidence.  Claims 58-59 are drawn to the method of claim 57, wherein the mutations are introduced using a GRON system designed to target a nucleic acid sequence encoding a FAD2 gene and wherein the GRON system comprises one or more modifications of a Cy3 group.  Cogan, discloses all of the limitations of claim 57 while Sauer teaches the use of “oligonucleotide-directed mutagenesis for precision genome editing in plants that uses single-stranded oligonucleotides to precisely and efficiently generate genome edits at DNA strand lesions made by DNA double strand break reagents” (Sauer, Page 1917, Abstract).  Additionally, Sauer teaches that “in plants, oligonucleotides containing a 5’Cy3 dye and a 3’idC reverse base chemistry proved to be less toxic” than other oligonucleotides (Sauer, Page 1917, Column 2, Paragraph 1).  Therefore, Cogan in view of Sauer teaches all of the limitations of claims 58-59. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 39, 42-43, 45, 48-49, 53, 54, 64, 67, 71, and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Denolf, BRASSICA PLANTS WITH MODIFIED SEED OIL COMPOSITION, WO2016/174119, November 3, 2016.
With respect to claim 23, Denolf teaches a plant or part thereof comprising a homozygous loss-of-function mutation (Denolf, Column 3, Lines 41-44) in at least three endogenous genes encoding fatty acid desaturase 2 (FAD2) polypeptides (Brassica napus comprising knockout FAD2-A1, a knock-out FAD2-C2, and a knock-out FAD-A2 alleles) wherein the endogenous genes comprise a coding sequence selected from the group consisting of SEQ ID NOS: 1-4 (SEQ ID NO:5 of Denolf has 100% identity to SEQ ID NO:1 of the instant application, SEQ ID NO:7 of Denolf has 100% identity to SEQ ID NO:2 of the instant application, SEQ ID NO:19 of Denolf has 99.9% identity to SEQ ID NO:3 of the instant application, and SEQ ID NO:14 of Denolf has 99.9% identity to SEQ ID NO:4 of the instant application)(Denolf, Column 4, Lines 36-47).  
With respect to claim 39, Denolf teaches all of the limitations of claim 23 (See above).  Additionally, Denolf teaches wherein the plant produces seeds and the seeds comprise oleic acid at a level of at least 74% (Mutants in BnFAD2-A1 and BnFAD2-C2 results in plants with high levels of oleic acid without agronomic penalty, leading to levels of oleic acid of greater than 73% almost 75%), by weight of the total fatty acid content of the seeds (Denolf, Column 59, Paragraph 4).  
With respect to claim 42, Denolf teaches an F1 plant, wherein the F1 plant has the plant of claim 23 as a parent (“The obtained plants according to the invention can be used in a conventional breeding scheme to produce more plants with the same characteristics”) (Denolf, Column 49, Paragraph 3).
With respect to claim 43, Denolf teaches a method of making plant seeds, the method comprising crossing the plant of claim 23 (See 35 USC 102 rejection above) with another plant and harvesting seed therefrom (“The obtained plants according to the invention can be used in a conventional breeding scheme to produce more plants with the same characteristics”, “plants according to the invention can further be used to produce gametes, seeds)(Denolf, Column 49, Paragraph 3).  
With respect to claim 45, Denolf teaches a plant produced by growing the seed of claim 43 (See above), wherein the plant has all the physiological and morphological characteristics of a plant comprising at a homozygous loss-of-function mutation (Denolf, Column 3, Lines 41-44) in at least three endogenous genes encoding fatty acid desaturase 2 (FAD2) polypeptides (Brassica napus comprising knockout FAD2-A1, a knock-out FAD2-C2, and a knock-out FAD-A2 alleles) wherein the endogenous genes comprise a coding sequence selected from the group consisting of SEQ ID NOS: 1-4 (SEQ ID NO:5 of Denolf has 100% identity to SEQ ID NO:1 of the instant application, SEQ ID NO:7 of Denolf has 100% identity to SEQ ID NO:2 of the instant application, SEQ ID NO:19 of Denolf has 99.9% identity to SEQ ID NO:3 of the instant application, and SEQ ID NO:14 of Denolf has 99.9% identity to SEQ ID NO:4 of the instant application)(Denolf, Column 4, Lines 36-47).
With respect to claim 48, Denolf teaches oil extracted from seeds of plants (a method is provided for producing oil, comprising harvesting seeds from the plants according to the invention, and extracting the oil from said seeds)(Denolf, Column 6, Paragraph 2) comprising a homozygous loss-of-function mutation (Denolf, Column 3, Lines 41-44) in at least three (Brassica napus comprising knockout FAD2-A1, a knock-out FAD2-C2, and a knock-out FAD-A2 alleles) (Denolf, Column 4, Lines 36-47) or four nucleic acid sequences encoding fatty acid desaturase 2 (FAD2) genes, wherein the endogenous genes comprise a coding sequence selected from the group consisting of SEQ ID NOS: 1-4 (SEQ ID NO:5 of Denolf has 100% identity to SEQ ID NO:1 of the instant application, SEQ ID NO:7 of Denolf has 100% identity to SEQ ID NO:2 of the instant application, SEQ ID NO:19 of Denolf has 99.9% identity to SEQ ID NO:3 of the instant application, and SEQ ID NO:14 of Denolf has 99.9% identity to SEQ ID NO:4 of the instant application)(Denolf, Column 4, Lines 36-47) and wherein the plant produces seeds and the seeds comprise oleic acid at a level of at least 78% by weight of the total fatty acid content of the seeds (Plants with mutant alleles showed percentage of oil weight in seeds for oleic acid of up to 84.57%)(Denolf, Table 5B, Columns 57-60).  
With respect to claim 49, Denolf teaches the oil of claim 48 (See above), wherein the seeds comprise oleic acid at about 82-88% or 82-89% (Plants with mutant alleles showed percentage of oil weight in seeds for oleic acid of up to 84.57%)(Denolf, Table 5B, Columns 57-60).  
With respect to claim 53, Denolf teaches a method of producing the plant claim 23 (See above), comprising the steps of: a) introducing mutations into plant cells (a method for increasing the levels of C18:1 in seed oil while maintaining normal agronomic development, said method comprising introducing a knock-out alleles of FAD2-A1, FAD2-C2, and FAD2-A2)(Denolf, Column 4, Paragraph 4), wherein the mutations are homozygous loss-of-function mutations (Denolf, Column 3, Lines 41-44) in at least three nucleic acid sequences encoding FAD2 genes (Brassica napus comprising knockout FAD2-A1, a knock-out FAD2-C2, and a knock-out FAD-A2 alleles) (Denolf, Column 4, Lines 36-47); b) selecting or identifying plant cells containing the mutations (“selecting a Brassica napus plant comprising said knout-out alleles of FAD2” genes)(Denolf, Column 4, Paragraph 4); and c) regenerating a plant having the mutations (“Following mutagenesis Brassica plants are regenerated from the treated cells using known techniques”)(Denolf, Column 11, Paragraph 1); wherein the Brassica napus plant produces seeds and the seeds comprise an oleic acid content that is higher than a corresponding control plant that does not comprise the at least three mutations (The present invention relates to generating plants with increased levels of oleic acid)(Denolf, Page 1, Column 2, Abstract).
With respect to claim 54, Denolf teaches the method of claim 53 (See above), wherein the seed comprises an oleic acid content of at least 84% (Plants with mutant alleles showed percentage of oil weight in seeds for oleic acid of up to 84.57%)(Denolf, Table 5B, Columns 57-60).
With respect to claim 64, Denolf teaches a method for producing oleic acid in a seed (a method for increasing the levels of C18:1 in seed oil while maintaining normal agronomic development, said method comprising introducing a knock-out alleles of FAD2-A1, FAD2-C2, and FAD2-A2) (Denolf, Column 4, Paragraph 4), said method comprising growing a plant comprising a homozygous loss-of-function mutation in at least three sequences encoding FAD2 genes (Brassica napus comprising knockout FAD2-A1, a knock-out FAD2-C2, and a knock-out FAD-A2 alleles) (Denolf, Column 4, Lines 36-47) and wherein said Brassica napus plant produces seeds and said seeds comprise oleic acid at a level of at least 80% by weight of the total fatty acid content of said seeds (Plants with mutant alleles showed percentage of oil weight in seeds for oleic acid of up to 84.57%)(Denolf, Table 5B, Columns 57-60) (Claim 64).
With respect to claim 67, Denolf teaches the method of claim 64 (See above), wherein the method further comprises isolating seeds (combining knock-out null mutant fad2 alleles to make a double mutant, collecting seeds from the cross)(Denolf, Column 5, Paragraph 3) from the plant and extracting oil from the seeds (a method is provided for producing oil, comprising harvesting seeds from the plants and extracting the oil from said seeds)(Denolf, Column 6, Paragraph 2).  
With respect to claim 71, Denolf teaches the method of claim 23 (See above).  Additionally, Denolf teaches loss-of-function mutations (Denolf, Column 3, Lines 41-44)  in endogenous genes encoding FAD2 polypeptides (Brassica napus comprising knockout FAD2-A1, a knock-out FAD2-C2, and a knock-out FAD-A2 alleles) wherein the endogenous genes comprise the coding sequences of SEQ ID NOS: 1-3 (SEQ ID NO:5 of Denolf has 100% identity to SEQ ID NO:1 of the instant application, SEQ ID NO:7 of Denolf has 100% identity to SEQ ID NO:2 of the instant application, SEQ ID NO:19 of Denolf has 99.9% identity to SEQ ID NO:3 of the instant application, and SEQ ID NO:14 of Denolf has 99.9% identity to SEQ ID NO:4 of the instant application).
With respect to claim 72, Denolf teaches the method of claim 53 (See above).  Additionally, Denolf teaches loss-of-function mutations (Denolf, Column 3, Lines 41-44)  in endogenous genes encoding FAD2 polypeptides (Brassica napus comprising knockout FAD2-A1, a knock-out FAD2-C2, and a knock-out FAD-A2 alleles) wherein the endogenous genes comprise the coding sequences of SEQ ID NOS: 1-3 (SEQ ID NO:5 of Denolf has 100% identity to SEQ ID NO:1 of the instant application, SEQ ID NO:7 of Denolf has 100% identity to SEQ ID NO:2 of the instant application, SEQ ID NO:19 of Denolf has 99.9% identity to SEQ ID NO:3 of the instant application, and SEQ ID NO:14 of Denolf has 99.9% identity to SEQ ID NO:4 of the instant application).
With respect to claims 23, 39, 42-43, 45, 48-49, 53, 54, 64, 67, 71, and 72 Denolf does not teach three endogenous genes with 100% identity to genes with the sequences of SEQ ID NO: 1-4 of the instant application.  


    PNG
    media_image1.png
    524
    481
    media_image1.png
    Greyscale

	It would have been obvious to the person having ordinary skill in the art at the time of filing that Denolf teaches all of the limitations of the independent claim.  This is obvious because the only difference between Denolf and plant claimed in claim 23 is that one of the three FAD2 genes of Denolf shares 99.9% identity with SEQ ID NO:3 of the instant application instead of 100%.  However, we showed that when the DNA sequences were translated into polypeptide sequences the polypeptide sequences shared 100% identity.  This means that the FAD2 polypeptides of Denolf and the instant application are identical and therefore Denolf teaches the plant of claims 23.  Therefore, claims 23, 39, 42-43, 45, 48-49, 53, 54, 64, 67, 71, and 72 are rejected as being obvious under Denolf.  

Claims 58-59 remain rejected under 35 U.S.C. 103 as being unpatentable over Cogan, FAD2 Performance Loci and Corresponding Target Site Specific Binding Proteins Capable of Inducing Targeted Breaks, US 2014/0090112 A1, March 27, 2014 in view of Sauer, Oligonucleotide-Mediated Genome Editing Provides Precision and Function to Engineered Nucleases and Antibiotics in Plants, Plant Physiology, April 2016.
With respect to claims 58 and 59, Cogan teaches the method of claim 57 (See 35 USC 102 rejection above), wherein the mutations are introduced using a GRON system designed to target a nucleic acid sequence encoding a FAD2 gene and further wherein the GRON system comprises one or more modifications selected from the group consisting of a Cy3 group, 3PS group, and a 2’O-methyl group (Cogan does not teach the use of a GRON system where the GRON system comprises a Cy3 group).
With respect to claims 58 and 59, Cogan does not teach the use of a GRON system where the GRON system comprises a Cy3 group. 
With respect to claims 58 and 59, Sauer teaches the use of “oligonucleotide-directed mutagenesis for precision genome editing in plants that uses single-stranded oligonucleotides to precisely and efficiently generate genome edits at DNA strand lesions made by DNA double strand break reagents” (Sauer, Page 1917, Abstract).  Additionally, Sauer teaches that “in plants, oligonucleotides containing a 5’Cy3 dye and a 3’idC reverse base chemistry proved to be less toxic” than other oligonucleotides (Sauer, Page 1917, Column 2, Paragraph 1).  
	It would have been obvious to the ordinary artisan at the time of filing to modify the method of Cogan to use the oligonucleotide-mediated genome editing of Sauer.  This would have been obvious because both methods are drawn to the editing of plant nucleic acid sequences.  The ordinary artisan would have been motivated to use the oligonucleotide-directed mutagenesis of Sauer because it was shown to result in much greater targeted genome-editing frequency compared with treatment with DNA double strand-breaking reagents alone.  Therefore claims 58 and 59 are rejected as being obvious under Cogan in view of Sauer.   

Conclusion

All claims are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561.  The examiner can normally be reached on 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663     

/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663